DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending in this US patent application and were examined on their merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites “the pregnant female donor”. However, claim 1, from which claim 8 depends, does not recite a pregnant female donor. As such, the limitation “the 

Claim 18 recites a method comprising a single step, “injecting a composition including a therapeutically effective amount of…TIMPs into the joint of the subject”, and then recites “wherein particulate matter in an amniotic fluid is minimized”. The method of claim 18 does not recite an amniotic fluid outside of this wherein clause. This language introduces confusion because it is unclear whether the composition comprising TIMPs is intended to be an amniotic fluid as recited in the other instant claims or whether “wherein particulate matter in an amniotic fluid is minimized” is intended to represent the result of the positively recited step of injecting a composition comprising TIMPs into a subject’s joint. As such, one of ordinary skill in the art would be unable to determine the metes and bounds of claim 18, rendering it indefinite.

Because claims 19-20 depend from claim 18 and do not provide further clarification of the indefinite language therein, these claims are also indefinite. Therefore, claims 8 and 18-20 are rejected under 35 U.S.C. 112(b).

In the interest of compact prosecution, the Examiner has interpreted “the pregnant female donor” in claim 8 to read “a pregnant female donor”. In the interest of compact prosecution, the Examiner has interpreted lines 2-3 of claim 18 to recite “injecting a composition including an amniotic fluid comprising a therapeutically effective amount of tissue inhibitors of matrix metalloproteinases”.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1, 2, 5-7, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shimberg, J. Bone Joint Surg. 20(1): 167-177 (1938; cited in the parent case), as evidenced by Bunning et al., Eur. J. Biochem. 139: 75-80 (1984; cited in the parent case), and the instant specification. 

Shimberg teaches the use of bovine amniotic fluid concentrate in the treatment of orthopedic conditions (see entire document, including page 167, paragraph 4; cf. claim 9; the Examiner notes that forming a concentrate as taught by Shimberg would intrinsically result in "[enriching] the amniotic fluid for endogenous TIMPs”). The concentrate is produced by concentrating, fractionating, and purifying the amniotic fluid and results in a hypotonic liquid with a specific gravity never above 1.010 that contains albumin, cholesterol, histidine, lysin, allantoin, inorganic compounds, and mucin (page 167, paragraphs 3-4; reads on lines 5-6 of claim 1 [“…wherein particulate matter in the amniotic fluid is substantially eliminated in the amniotic fluid prior to the composition being injected into the joint”] and lines 4-5 of claim 18 [“…wherein particulate matter in an amniotic fluid is minimized”]; the fractionation and purification of Shimberg would result in the removal of particulate matter, as indicated by Shimberg’s teaching of a 

However, Shimberg does not teach that the amniotic fluid contains TIMPs.

Bunning teaches that bovine amniotic fluid contains inhibitors of the metalloproteinases collagenase, gelatinase, and proteoglycanase (see entire document, including page 79, Table 3).

While Shimberg does not teach that the bovine amniotic fluid concentrate administered for the treatment of joint inflammation and arthritis contains TIMPs, it would have been highly likely that the amniotic fluid of Shimberg contained at least one molecule of TIMPs because Bunning teaches that bovine amniotic fluid contains inhibitors of metalloproteinases. In addition, the instant specification states the following: “…an amniotic fluid can be any amniotic fluid from a mammal, including, but not limited to, bovine amniotic fluid…Amniotic fluid naturally contains TIMPs” (page 8, paragraphs 0041 and 0042). “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 
Therefore, claims 1, 2, 5-9, 18, and 20 are anticipated by or, in the alternative, rendered obvious by Shimberg, as evidenced by Bunning and the instant specification, and are rejected under 35 U.S.C. 102(a)(1) or, in the alternative, 35 U.S.C. 103.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shimberg, J. Bone Joint Surg. 20(1): 167-177 (1938; cited in the parent case), as evidenced by Bunning et al., Eur. J. Biochem. 139: 75-80 (1984; cited in the parent case), and the instant specification.

As discussed above, claims 1, 2, 5-7, and 18-19 are anticipated by or, in the alternative, rendered obvious by Shimberg, as evidenced by Bunning and the instant specification. The sections of Shimberg that read on instant claims 1 and 5-7 also read on the analogous portions of instant claims 10, 12-13, and 15-17. Shimberg also teaches that the amniotic fluid concentrate lubricates joints (page 169, paragraph 4; cf. claims 16 and 17), and the concentration of the amniotic fluid as taught by Shimberg 

While Shimberg does not teach that the joint inflammation and arthritis treated by the injection of bovine amniotic fluid concentrate is associated with the degradation of cartilage by matrix metalloproteinases, it would have been obvious to one of ordinary skill in the art in light of the teachings of Shimberg to treat any joint inflammation or arthritis by injecting bovine amniotic fluid, including inflammation/arthritis associated with the degradation of cartilage by matrix metalloproteinases, especially in light of the teachings of Bunning, which establish that bovine amniotic fluid contains inhibitors of metalloproteinases. One of ordinary skill in the art would have a reasonable expectation that injecting the bovine amniotic fluid of Shimberg into the joints of an individual with joint inflammation or osteoarthritis associated with the degradation of cartilage by matrix metalloproteinases would successfully result in the treatment of the joint inflammation or osteoarthritis.
Shimberg does not teach the amounts of TIMPs recited in instant claim 15. However, the amounts recited in instant claim 15 would be within the realm of routine experimentation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of TIMPs in the amniotic fluid because the TIMP concentration in the fluid is an art-recognized, result-effective variable known to affect the ability of the fluid to inhibit matrix metalloproteinases, which would have been optimized in the pharmaceutical art to provide the desired therapeutic effect.
Therefore, claims 1-7, 10-13, and 15-19 are rendered obvious by Shimberg, as evidenced by Bunning and the instant specification, and are rejected under 35 U.S.C. 103.

Claims 1-8, 10-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shimberg, J. Bone Joint Surg. 20(1): 167-177 (1938; cited in the parent case), in view of Bhattacharya, “Clinical Use of Amniotic Fluid in Osteoarthritis: A Source of Cell Therapy”, pg. 395-403, Regenerative Medicine Using Pregnancy-Specific Biological Substances, Springer Verlag London, 2011 (cited in the parent case), as evidenced by Bunning et al., Eur. J. Biochem. 139: 75-80 (1984; cited in the parent case), and the instant specification.

As discussed above, claims 1-7, 10-13, and 15-19 are rendered obvious by Shimberg, as evidenced by Bunning and the instant specification. However, these references do not teach that the amniotic fluid is obtained from a pregnant female donor during a Caesarean section procedure as recited in instant claim 8.



While Shimberg does not teach that the amniotic fluid was obtained during Caesarean section, it would have been obvious to one of ordinary skill in the art to do so because Bhattacharya teaches that amniotic fluid can be collected through hysterotomy for use in treating arthritis and because Caesarean section is a commonly performed hysterotomy procedure, indicating that a Caesarean section would be a convenient and known time to obtain amniotic fluid from a pregnant donor. One of ordinary skill in the art would have a reasonable expectation that collecting amniotic fluid from a female donor during a Caesarean section and, after processing, injecting the amniotic fluid into the knee of a patient with arthritis as taught by Shimberg would successfully result in the treatment of the arthritis symptoms in the patient.
Therefore, claims 1-8, 10-13, and 15-19 are rendered obvious by Shimberg in view of Bhattacharya, as evidenced by Bunning and the instant specification, and are rejected under 35 U.S.C. 103.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimberg, J. Bone Joint Surg. 20(1): 167-177 (1938; cited in the parent case), in view of Bhattacharya, “Clinical Use of Amniotic Fluid in Osteoarthritis: A Source of Cell Therapy”, pg. 395-403, Regenerative Medicine Using Pregnancy-Specific Biological Substances, Springer Verlag London, 2011 (cited in the parent case), Riley et al., J. Endocrinol. 162: 351-359 (1999; cited in the parent case), and US patent 5643752 granted to Hawkins et al., issued 07/01/1997, as evidenced by Bunning et al., Eur. J. Biochem. 139: 75-80 (1984; cited in the parent case), and the instant specification.

As discussed above, claims 1-8, 10-13, and 15-19 are rendered obvious by Shimberg in view of Bhattacharya, as evidenced by Bunning and the instant specification. In addition, the concentration of the amniotic fluid as taught by Shimberg would intrinsically remove water from the amniotic fluid and increase the endogenous TIMP concentration (cf. claims 9 and 14). However, Shimberg and Bhattacharya do not teach determining the level of TIMPs in the amniotic fluid or supplementing the amniotic fluid with TIMPs.

Riley teaches that amniotic fluid collected following elective caesarean section or spontaneous delivery contains TIMP-1, TIMP-2, TIMP-3, and TIMP-4 but only a relatively low amount of TIMP-4 (see entire document, including page 353, right column, paragraph 3; cf. claims 1, 8-9, and 14). 

Hawkins teaches that TIMP-4 can be injected directly into a joint to treat osteoarthritis (see entire document, including column 22, lines 23-25). The therapeutically effective dose of TIMP-4 is the dose that ameliorates symptoms and may vary in view of the patient to be treated, severity of the disease state, and other factors (column 24, lines 32-60). The dose may vary from 0.1 to 100000 µg (column 24, 

While Shimberg and Bhattacharya do not teach the measurement of TIMP concentration in the amniotic fluid prior to the injection of the fluid into the joint in the method rendered obvious by their teachings, it would have been obvious to one of ordinary skill in the art to do so because Hawkins teaches that TIMP-4 can be injected into joints for the treatment of osteoarthritis. In addition, Riley teaches that TIMP-4 is present in amniotic fluid. As such, it would have been obvious to one of ordinary skill in the art to determine the level of an arthritis-treating substance in the amniotic fluid prior to administering it to a patient for the treatment of arthritis. One of ordinary skill in the art would have a reasonable expectation that determining the level of TIMP-4 in the amniotic fluid of Riley prior to injecting it into a knee joint for the treatment of arthritis as rendered obvious by Shimberg and Bhattacharya would successfully provide guidance on how successful the amniotic fluid would be in treating the arthritis in the patient.
The Examiner further notes that Hawkins provides guidance on determining the therapeutically effective dose of TIMP-4 for the treatment of disorders, including osteoarthritis, in patients. Riley teaches that TIMP-4 is only present in relatively low amounts, as discussed above. As such, if the amount of TIMP-4 in the amniotic fluid rendered obvious by Shimberg, Bhattacharya, and Riley would not be therapeutically effective for the treatment of arthritis, it would be obvious to one of ordinary skill in the art to supplement the amount of TIMP-4 in the amniotic fluid because Hawkins teaches that TIMP-4 can be injected into joints for the treatment of arthritis. Additionally, it would .  Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him. One of ordinary skill in the art would have a reasonable expectation that adding the recombinant TIMP-4 of Hawkins to the amniotic fluid rendered obvious by Shimberg, Bhattacharya, and Riley and injecting the composition into the knee joint of a patient with osteoarthritis would successfully result in the treatment of the osteoarthritis in the patient.
Therefore, claims 1-20 are rendered obvious by Shimberg in view of Bhattacharya, Riley, and Hawkins, as evidenced by Bunning and the instant specification, and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10576107. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘107 recite limitations of the donor from which the amniotic fluid is obtained that are not present in the instant claims. As such, the instant claims are ‘anticipated’ by the claims of ‘107 and are rejected on the ground of nonstatutory double patenting.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/
Primary Examiner, Art Unit 1653
01/05/2022